Citation Nr: 0214359	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
Service in Vietnam is indicated by the evidence of record.  

Service connection for sensory nerve hearing loss with 
tinnitus was granted in a June 1971 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  A noncompensable disability rating was 
assigned.

In July 1998, the veteran requested an increased disability 
rating for his service- connected hearing disability.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the RO in St. 
Louis, Missouri which maintained the assigned zero percent 
disability rating for tinnitus but also assigned a separate 
10 percent disability rating for tinnitus.  The veteran 
disagreed with the disability rating assigned to the hearing 
loss.      

During the pendency of this appeal, the veteran's claims file 
was transferred to the RO in Des Moines, Iowa.

The veteran's claim for an increased rating for bilateral 
hearing loss was remanded by the Board in January 2001 remand 
for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

Other matter

In an October 2002 Appellant's Brief from the veteran's 
representative, an "amended issue" is described as 
entitlement to two separate 10 percent evaluations for 
tinnitus.  In essence, the veteran's representative contend 
that a disability rating of 10 percent should be awarded for 
each ear.  

Despite the representative's characterization of the tinnitus 
issue as an "amended issue", it is clear from the procedural 
history of this case that this issue is being initially 
raised before the Board.  The veteran filed a notice of 
disagreement (NOD) in August 1999 only as to the matter of an 
increased rating for hearing loss, and only the hearing loss 
issue has been developed for appellate purposes.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The issue of entitlement to an increased disability 
rating for tinnitus is therefore not presently on appeal 
before the Board, and it is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran manifests Level I hearing in both his right and 
left ears. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 (1998 & 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal. 


Relevant Law and Regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. In this case, 
the veteran's claim remains pending. The provisions of the 
VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
  
The veteran was informed in a January 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a September 1999 statement of the case, and 
supplemental statements of the case issued in August 2001, 
January 2002, and September 2002, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed 
him of the reasons why his claim has been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In June 2001 and March 2002 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  Both of those 
letters specifically reference the VCAA.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examination or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  

The Board's January 2001 remand further served to notify the 
veteran of the provisions of the VCAA and of the kinds of 
evidence which were required to allow his claim.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  VA complied with the 
VCAA's duty to assist by aiding the veteran in obtaining 
outstanding medical evidence.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was provided with a VA audiological examination in 
July 2001, as requested by the Board in its January 2001 
remand.  All known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent to this 
claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Schedular criteria

The veteran has been assigned a noncompensable disability 
rating for his bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated, and 
has appealed for a compensable evaluation.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral hearing loss.  The United States Court of 
Appeals for Veterans Claims has held that when there has been 
a change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  See 38 U.S.C.A. § 5110(g) 
(West 1991); VAOPGCPREC 3-2000.  As stated, the Board will 
apply the law cited above that is most favorable to the 
veteran.  However, the differences between the former 
criteria and the revised criteria in this case are relatively 
inconsequential as will be set forth below.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 
4.85, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  In addition, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (effective before 
June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted by the Board in the Introduction, the veteran was 
granted service connection for hearing loss in June 1971.  
This was based on the veteran's service medical records and 
the report of a VA examination in may 1971, which indicated 
that the veteran has been struck by lightning in Vietnam with 
resulting perforation of the left tympanic membrane and 
hearing loss.

There is no pertinent evidence of record until approximately 
the time that the veteran filed his claim for an increased 
disability rating in July 1998.  

An August 1998 VA outpatient treatment audiological 
examination reported the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
15
14
65
LEFT
5
20
5
30
45
His puretone threshold averages were 25 decibels on the 
right, and 5 decibels on the left.  Speech recognition was 
100 percent in the right ear and 96 percent in the left.  

A July 2001 audiological examination report from the Hearing 
Aid and Auditory Clinic reflected that the veteran suffered 
high frequency hearing loss in both ears.  

The veteran was afforded a VA audiological examination in 
July 2001:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
25
25
65
LEFT
5
15
10
30
45
His puretone threshold average was 41 decibels on the right 
and 25 decibels on the left.  Speech recognition was 96 
percent in the right ear and 92 percent in the left.  

Analysis 

Schedular rating

In this case, for reasons explained immediately below, the 
medical evidence of record does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  Applying both the former and the revised 
criteria found in 38 C.F.R. § 4.85 at Table VI, the veteran's 
July 2001 examination report yielded a numerical designation 
of I for both the right and left ears (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 0 percent, or 
noncompensable, under Diagnostic Code 6100.  The Board thus 
finds that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100, and concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral hearing loss under both the former and the revised 
criteria.

The Board has considered the application of 38 C.F.R. § 4.86 
(2001) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not met the criteria 
under that section.

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because the 
disability has worsened over time.  The Board has no reason 
to doubt that this is true.  However, the objective medical 
evidence simply has not shown that his service-connected 
hearing loss has increased to a compensable level under the 
provisions of 38 C.F.R. § 4.85.  The veteran's contentions 
alone are insufficient to establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Extraschedular rating

The Board observes in passing that in the September 1999 
statement of the case, the RO provided the veteran with the 
regulation concerning extraschedular ratings, 38 C.F.R. 
§ 3.321(b), along with a number of other regulations.  
However, there is no indication that the RO actually 
considered the application of that regulation in that or in 
any other decision.  In the absence of a specific finding on 
the part of the RO that an extraschedular rating was not 
warranted, the Board may not address that matter.  See 
VAOPGCPREC 6-96 (August 16, 1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  
Conclusion

In summary, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss for the reasons and bases described 
above.  The benefit sought on appeal is accordingly denied.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

